              Case 1:20-cv-11011-VEC Document 45 Filed 05/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE, NEW YORK,
                                                         :
                          Plaintiff,                          20-CV-11011 (VEC)
                                                         :
        v.                                                    NOTICE OF MOTION
                                                         :
ARROWOOD INDEMNITY COMPANY,
                          Defendant.                     :

-------------------------------------- X
                THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                  NOTICE OF MOTION TO BE REINSTATED AS A PARTY

        PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors (the

“Committee”) of the Roman Catholic Diocese of Rockville Centre, New York (the “Debtor”),

upon the accompanying memorandum of law, will move this Court, before the Honorable Valerie

E. Caproni, at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York 10007, for an Order reinstating the Committee as a party to this action, pursuant to Federal

Rule of Civil Procedure 21 and this Court’s directive in its May 17, 2021 Opinion and Order. Dkt.

42 at 21. 1




1
 Id. (“If any party or entity believes it should be included as a party in this matter, it is welcome to file such
a motion in accordance with the Federal Rules of Civil Procedure.”).
       Case 1:20-cv-11011-VEC Document 45 Filed 05/28/21 Page 2 of 2



Dated: May 28, 2021           BURNS BOWEN BAIR LLP

                              Timothy W. Burns
                             Timothy W. Burns (admitted pro hac vice)
                             Jesse J. Bair (admitted pro hac vice)
                             One South Pinckney St., Suite 930
                             Madison, Wisconsin 53703
                             Telephone: (608) 286-2808
                             Email:          tburns@bbblawllp.com
                                             jbair@bbblawllp.com

                             Special Insurance Counsel for the Official Committee of
                             Unsecured Creditors of The Roman Catholic Diocese of
                             Rockville Centre, New York


                             PACHULSKI STANG ZIEHL & JONES LLP

                             Karen B. Dine, Esq.
                             Ilan D. Scharf, Esq.
                             Brittany M. Michael, Esq.
                             780 Third Avenue, 36th Floor
                             New York, New York 10017
                             Telephone:      (212) 561-7700
                             Facsimile:      (212) 561-7777
                             Email:         ischarf@pszjlaw.com
                                            kdine@pszjlaw.com
                                            bmichael@pszjlaw.com

                             -and-

                             James I. Stang (admitted pro hac vice)
                             10100 Santa Monica, Boulevard, 11th Floor
                             Los Angeles, California 90067
                             Telephone:      (310) 277-6910
                             Facsimile:     (310) 201-0760
                             Email:         jstang@pszjlaw.com


                             Counsel for the Official Committee of Unsecured Creditors
                             of The Roman Catholic Diocese
                             of Rockville Centre, New York
